IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         No. WR-81,722-01


                          EX PARTE THOMAS ERIC LEE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 37,695-A
                 IN THE 66TH DISTRICT COURT FROM HILL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use

of a motor vehicle and sentenced to eight years’ incarceration. There was no direct appeal.

        In a letter to the trial court, Applicant complained about his trial counsel’s representation.

The trial court appointed counsel, who filed a habeas application alleging as follows:

          Applicant’s trial counsel coerced Applicant into pleading ‘no contest’ before the
          trial court without a plea offer. Trial counsel told Applicant that counsel was going
          to be elected district judge and Applicant had better hurry and plead to the charges
          because counsel would throw the book at him once counsel took the bench.
          Applicant did not know that counsel could not preside over his trial if counsel were
          in fact elected (which he was not). As a result of trial counsel’s coercion, Applicant
          pleaded ‘no contest’ to the UUMV charge.
                                                                                                     -2-

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The habeas

record forwarded to this Court contains no response from trial counsel, and it does not appear that

the trial court entered an order designating issues or made findings of fact.

        The trial court shall order Applicant’s trial counsel to respond to the claim that he coerced

Applicant’s no contest plea. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Ex parte

Morrow, 952 S.W.2d 530, 534 (Tex. Crim. App. 1997). To obtain the response, the trial court may

use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold

a hearing and if Applicant is no longer represented by appointed counsel, the trial court shall

determine whether Applicant is indigent and wishes to be represented by counsel. If Applicant is

indigent and desires counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04. The trial court shall make findings of fact and conclusions of law

regarding Applicant’s claim that his no contest plea was coerced. The trial court may also make any

other findings of fact and conclusions of law it deems relevant and appropriate.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: September 17, 2014
Do not publish